Citation Nr: 0737137	
Decision Date: 11/27/07    Archive Date: 12/06/07	

DOCKET NO.  05-28 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Whether the veteran filed a timely request for a waiver of 
recovery of an overpayment of VA pension benefits calculated 
in the amount of $15,056.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision on waiver of 
indebtedness by the Committee on Waivers and Compromises of 
the VARO in St. Paul, Minnesota.


FINDINGS OF FACT

1.  By rating decision dated in March 2002, entitlement to a 
permanent and total disability rating for pension purposes 
was granted, effective December 26, 2000.

2.  It was later found out that the veteran was receiving 
benefits from the Social Security Administration (SSA), 
effective February 1, 2001.

3.  As a result of the veteran's receipt of the SSA benefits, 
the RO retroactively reduced the amount of monthly VA 
benefits payable to the veteran, thereby resulting in an 
overpayment of VA pension benefits.

4.  By letter dated June 26, 2003, VA informed the veteran of 
the overpayment.

5.  VA received the veteran's request for waiver of recovery 
of the overpayment in March 2005.

6.  There is no showing of delay in the veteran's receipt of 
the notification of indebtedness as a result of VA or Postal 
authority error, or due to other circumstances beyond the 
debtor's control.




CONCLUSION OF LAW

The veteran's request for waiver of recovery of an 
overpayment of VA pension benefits calculated in the amount 
of $15,056 was not timely filed, and waiver may not be 
granted.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§§ 1.963(b), 3.1(q) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claim Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify a claimant 
and his representative of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, VCAA notice is not required because the issue 
presented involves a claim for waiver of recovery of 
overpayment of VA benefits.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) (the notice and duty to assist 
provisions of the VCAA do not apply to Chapter 53 waiver of 
recovery matters, as Chapter 53 already contains its own 
notice provisions.  The VCAA provisions are relevant to a 
different chapter of Title 38, i.e., Chapter 51, and do not 
apply to waiver matters.).

The basic facts in the instant case are not in dispute.  By 
rating decision dated in March 2002, the veteran was awarded 
a permanent and total disability for pension purposes.  
Accordingly, VA paid him pension benefits.  He was given an 
effective date for the receipt of benefits of December 26, 
2000, the date of receipt of his claim for disability 
benefits.

Thereafter, VA learned that the veteran was receiving monthly 
benefits from SSA.  As a result, VA retroactively reduced the 
amount of monthly VA benefits payable to the veteran, thereby 
resulting in an overpayment of VA pension benefits in the 
calculated amount of $15,056.

Statutory and regulatory provisions provide that an 
application for waiver of recovery of an overpayment of any 
benefit submitted on or after April 1, 1983, will be 
considered only if received within 180 days following the 
date of VA's notice of the indebtedness and of the right to 
request a waiver.  The 180-day period may be extended if the 
individual requesting the waiver demonstrates that, as a 
result of an error by either the VA or the Postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requestor substantiates that there was such a delay in 
receipt of the notice of indebtedness, the Chairperson of the 
Committee shall direct that the 180-day period be computed 
from the date of the requestor's actual receipt of the notice 
of indebtedness.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.963(b) (2) (2007).

In this case, the veteran was sent a letter dated June 26, 
2003, informing him of the debt.  His request for waiver of 
recovery of the overpayment was not received until March 7, 
2005.  The veteran does not now assert that the 180-day 
period should be extended because he did not receive the 2003 
notification of indebtedness, or that there was a delay in 
such notification.  Rather, he asserts that, he relied on his 
then representative to transfer the waiver to VA.  He 
essentially contends that the representative failed to do so 
in the required time frame.  As a result, VA never received a 
timely request for a waiver.

He and his current representative allege that the then 
representative was fired for not doing his job.  The 
undersigned notes that even assuming this assertion is true, 
it does not confirm entitlement to the benefit being sought 
on appeal.  There is no statutory or regulatory provision 
allowing for an extension of the 180-day period based on a 
representative's failure to act in a timely manner on a 
claimant's behalf.  As the veteran was informed at a personal 
hearing at the Reno, Nevada, RO, the representative in 
question is not a VA employee and VA cannot be responsible 
for the actions of someone whom it does not employ.  The 
veteran and his representative do not question that the 
request to waiver of recovery of the overpayment was made 
well beyond the 180-day period allowed by law.  There is no 
evidence in the claims file establishing that there was a 
delay in the veteran's receipt of the notification of 
indebtedness as a result of an error by either VA or the 
Postal authorities, or due to other circumstances beyond the 
veteran's control, such as mental incapacity.  Accordingly, 
the Board concludes that the veteran did not timely request a 
waiver of recovery of an overpayment of VA pension benefits.  
The claim is denied based on the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that, when the law in a case is dispositive, the 
claim must be denied based on a lack of entitlement under the 
law).


ORDER

A timely request for a waiver of recovery of an overpayment 
of VA pension benefits not having been filed, the appeal is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


